It was clearly the intention of Bridget Brown, the former owner, and the tenant that the latter’s possession of the premises was to commence and continue under a relationship of landlord and tenant. Accordingly, the final order of the Municipal Court awarding possession of the premises to the landlords and directing judgment in their favor for a month’s rent in the sum of $90 was proper. The determination of the Appellate Term and the judgment of the Municipal Court entered July 9, 1945, are hereby reversed and the final order of the Municipal Court affirmed, with costs in this court and $30 costs in the Appellate Term to the landlord. Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.; Dore, J., dissents and votes to affirm. Settle order on notice. [See post, p. 1016.]